—Appeal from a judgment in favor of claimant, entered September 27, 1971, upon a decision of the Cburt of Claims. This is a claim for the permanent appropriation by the ■ State, pursuant to section 30 of the Highway Law, of a portion of-claimant’s land in fee and additionally for the encumbrance of parts • thereof with a permanent easement contiguous to the fee appropriation for grading purposes and.a temporary easement for the purpose of razing improvements on the property. Located on the' property were a motel building, a swimming pool, and a drive-in restaurant structure. The Court of Claims valued the subject property “as a whole in. view of its contiguity, common ownership, and unity of use.” Such an' approach was entirely correct, considering ■ claimant’s appraiser’s testimony that the single highest and best- use of the parcel “ was highway commercial, more specifically -as the operation of a transient motel.” Contrary to claimants contention, the court did allocate damages for the drive-in restaurant. At one point in its decision, the court lists the particulars of the building improvements on the land, specifically including the drive-in restaurant, which is referred to' as “ Building #2 ” and is considered a “ sec.ondary structure ”, separate from the other motel structures, which come under the label “Building #1”. Later in the decision the court specifically allocates damages for improvements, including as such the motel structures and the restaurant, which terms- obviously refer back to the above-mentioned improvements. Furthermore, inasmuch as the court’s award was within the range of the experts’ differing valuations and was predicated on relevant factors, it should not be disturbed (Matter of Huie [Fletcher-City of New York], 2 N Y 2d 168). Judgment affirmed, without costs. Staley, Jr., J. P., Greenblott, Cooke, Kane and Reynolds, JJ., concur. •